USDC IN/ND case 2:20-cv-00407-JTM-JEM document 14 filed 04/07/21 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MARTINA MARCONI,                            )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )      No. 2:20 CV 407
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
              Defendant.                    )

                                   OPINION and ORDER

       This matter is before the court on defendant United States of America’s motion to

dismiss. (DE # 5.) For the reasons that follow, defendant’s motion will be denied.

I.     BACKGROUND

       Plaintiff Martina Marconi, proceeding pro se, alleges that defendant, through one

of its employees, refused to diagnose or treat her diabetes. (DE # 3.) Defendant now

moves to dismiss plaintiff’s complaint on the basis that she failed to exhaust her

administrative remedies. (See DE # 6.)

II.    LEGAL STANDARD

       Defendant has moved for dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be granted. A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the

complaint in the light most favorable to the non-moving party, accept all well-pleaded

facts as true, and draw all reasonable inferences in favor of the non-movant. United

States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).
USDC IN/ND case 2:20-cv-00407-JTM-JEM document 14 filed 04/07/21 page 2 of 4


       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       To meet this standard, a complaint does not need detailed factual allegations, but

it must go beyond providing “labels and conclusions” and “be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. A complaint must give

“enough details about the subject-matter of the case to present a story that holds

together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Even if the truth of

the facts alleged appears doubtful, and recovery remote or unlikely, the court cannot

dismiss a complaint for failure to state a claim if, when the facts pleaded are taken as

true, a plaintiff has “nudged their claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570.

III.   DISCUSSION

       Defendant argues that plaintiff’s complaint “does not allege satisfaction of, or

indeed even mention, the requirement of the [Federal Tort Claims Act] that a plaintiff


                                               2
USDC IN/ND case 2:20-cv-00407-JTM-JEM document 14 filed 04/07/21 page 3 of 4


asserting a tort claim against the United States first must submit an administrative claim

to the appropriate federal agency . . ..” (DE # 6 at 2.) Defendant misapprehends the

parties’ respective burdens. Failure to exhaust is an affirmative defense. See e.g. Donovan

v. Bureau of Prisons, No. 07-C-105, 2008 WL 4603337, at *4 (E.D. Wis. Oct. 16, 2008)

(discussing the defendant’s burden when asserting a failure to exhaust claim under the

Federal Tort Claims Act); Neuman v. United States, No. 07-CV-0362-MJR, 2008 WL

2959875, at *4 (S.D. Ill. July 31, 2008) (same). “Complaints need not anticipate defenses

and attempt to defeat them.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). For

dismissal based on an affirmative defense at the pleading stage, it is incumbent on the

defendant to show that it has “an airtight defense” on the face of the complaint. See id.

While a plaintiff may plead herself out of court when an affirmative defense, such as the

failure to exhaust, is plain on the face of the complaint, Turley v. Gaetz, 625 F.3d 1005,

1013 (7th Cir. 2010), that is not the case here, where plaintiff’s complaint makes no

mention of whether she filed an administrative claim.

       In attempting to demonstrate that plaintiff has failed to exhaust her

administrative remedies under the Federal Tort Claims Act, defendant submitted a

declaration from an attorney in the Department of Health and Human Services, stating

that there is no record of plaintiff having filed an administrative tort claim related to her

allegations in this case. (DE # 6-1.) This declaration is a document outside of the

pleadings. Documents attached to a motion to dismiss are considered part of the

pleadings if they are referred to in the plaintiff’s complaint and are central to her claims.


                                              3
USDC IN/ND case 2:20-cv-00407-JTM-JEM document 14 filed 04/07/21 page 4 of 4


See Mueller v. Apple Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018); Fed. R. Civ. P. 10(c).

The declaration in this case fits neither description. While this court could consider the

declaration, and convert defendant’s motion to dismiss into a motion for summary

judgment, see Fed. R. Civ. P. 12(d), the court declines to do so in light of Local Rule 56-

1(f), which requires a party seeking summary judgment against a pro se party to serve

that party with a specific notice for pro se litigants. N.D. Ind. L.R. 56-1. Defendant may

file a motion for summary judgment if appropriate, and accompanied by the notice

required by the Local Rules.

IV.     CONCLUSION

        For the foregoing reasons, the court DENIES defendant’s motion to dismiss (DE

# 5).

                                            SO ORDERED.

        Date: April 7, 2021

                                            s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT




                                               4
